Name: Commission Regulation (EEC) No 2959/77 of 23 December 1977 amending the Annex to Regulation (EEC) No 2518/70 as regards the fixing of the representative wholesale markets or ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/44 Official Journal of the European Communities 30 . 12. 77 COMMISSION REGULATION (EEC) No 2959/77 of 23 December 1977 amending the Annex to Regulation (EEC) No 2518/70 as regards the fixing of the representative wholesale markets or ports for fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( J ), as amended by Regulation (EEC) No 2429/76 (2 ), and in particular Article 1 0 (3) thereof, Whereas the wholesale markets or ports in Member States to be considered as representative for a specific product should be those where a significant propor ­ tion thereof is marketed ; Whereas the list of representative wholesale markets or ports was laid down in Commission Regulation (EEC) No 2518/70 of 10 December 1970 on price recording and fixing the list of representative whole ­ sale markets or ports for fishery products (3), as last amended by Regulation (EEC) No 712/77 (4) ; Whereas, because of the changes which have occurred on Community markets, it is necessary to add to the list of representative wholesale markets or ports certain ports at which significant quantities of redfish, cod, saithe, haddock and mackerel are landed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Part I , (3), (4), (5), (6) and (8) of the Annex to Regulation (EEC) No 2518/70 is amended to read as follows : 3 . Redfish (Sebastes marinus) 4. Cod The combined markets of The combined markets of The combined markets of The combined markets of The combined markets of Bremerhaven/Cuxhaven Ostend Aberdeen/Peterhead Boulogne-sur-mer Bremerhaven/Cuxhaven Esbjerg/Thyboren Grimsby/Hull IJmuiden Ostend Aberdeen Boulogne-sur-mer Bremerhaven/Cuxhaven Grimsby/Hull Hirtshals/Skagen IJmuiden Lorient 5. Saithe The combined markets of The combined markets of The combined markets of (3 ) OJ No L 271 , 15 . 12 . 1970 , p . 15 .(!) OJ No L 20, 28 . 1 . 1976, p. 1 . (2 ) OJ No L 276, 7 . 10 . 1976, p. 5 . (4) OJ No L 87, 5 . 4 . 1977, p. 14 . 30 . 12 . 77 Official Journal of the European Communities No L 348/45 6 . Haddock The combined markets of The combined markets of The combined markets of The combined markets of 8 . Mackerel Aberdeen/Peterhead Boulogne-sur-mer Bremerhaven/Cuxhaven Grimsby/Hull Hanstholm/Thyboron IJmuiden Killybegs Ostend Boulogne-sur-mer Concarneau Douarnenez Hirtshals/Skagen IJmuiden Killybegs Mallaig Newlyn Plymouth The combined markets of Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1977 . For the Commission Finn GUNDELACH Vice-President